IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


WILLIAM O’NEAL,                            )
                                           )
      Employee-Below, Appellant,           ) C.A. No. N21A-12-004 FWW
                                           )
            v.                             )
                                           )
RUAN TRANSPORTATION,                       )
                                           )
      Employer-Below, Appellee.            )

                            Submitted: May13, 2022
                             Decided: June 2, 2022

                         MEMORANDUM OPINION

                 On Appeal from the Industrial Accident Board:
                      REVERSED and REMANDED.




Kenneth F. Carmine, Esquire, LAW OFFICES KENNETH F. CARMINE, P.A.
1719 Delaware Avenue, P.O. Box 30409, Wilmington, DE 19806; Attorney for
Appellant William O’Neal.

Nathan V. Gin, Esquire, Vance E. Davis, Esquire, 300 Delaware Avenue, 17th Floor,
P.O. Box 1630, Wilmington, DE 19899; Attorneys for Appellee Ruan Transport
Corporation.

WHARTON, J.
                             I.     INTRODUCTION

      William O’Neal (“O’Neal”) filed a Notice of Appeal on December 12, 2021

seeking a review of the November 18, 2021 decision by the Industrial Accident

Board (“Board”). The Board considered Ruan Transportation’s1 (“Ruan”) Petition

for Review of an Agreement as to Compensation, and determined that O’Neal, who

previously had been determined to be totally disabled, was able to return to work as

of July 1, 2021 with an earnings capacity of $1,015.89. The single issue O’Neal

raises in his appeal is whether that figure is supported by substantial evidence. Upon

consideration of the pleadings before the Court and the record below, the Court finds

that the Board’ calculation of O’Neal’s earnings capacity is not supported by

substantial evidence and is inconsistent with the methodology the Board purported

to adopt.   Accordingly, the Board’s decision is REVERSED, and the matter

REMANDED to the Board.

              II.   FACTUAL AND PROCEDURAL CONTEXT

      The Board’s decision sets out the procedural posture of the case. O’Neal was

involved in a compensable work related accident on March 31, 2017 while working

for Ruan as a truck driver.2 As a result of the accident, O’Neal received workers’

compensation benefits, including payment for five surgeries and other related


1
  Counsel identifies their client as Ruan Transport Corporation, while the Notice of
Appeal identifies the Appellee as Ruan Transportation.
2
  Decision on Petition for Review Termination, at 2 (Nov. 18, 2021).
                                           2
medical expenses as well as compensation for lost wages. 3       At the time of the

accident, O’Neal’s average weekly wage was $1,096.62.4 Following the accident,

he received temporary total disability benefits of $689.45 per week paid by the

Workers’ Compensation Fund.5

      On March 5, 2021, Ruan filed a Petition for Review seeking to terminate

O’Neal’s entitlement to total disability benefits, arguing that O’Neal was physically

capable of returning to work in a capacity that approximates his pre-accident

compensation.6 O’Neal opposed termination, claiming that he was an actual and

prima facie displaced worker entitled to receive ongoing benefits.7

      The Board held a hearing on November 8, 2021. O’Neal did not dispute that

he had been released to sedentary to light duty work by his surgeon, Mark Eskander,

M.D. on July 1, 2021.8 After hearing testimony from Barbara Riley, Ph.D., who was

called by Ruan as a vocational expert, and by O’Neal, the Board determined that

O’Neal failed to demonstrate that that he had conducted a reasonable job search

within his limitations, or that he was a prima facie displaced worker.9 As a result,




3
  Id.
4
  Id.
5
  Id.
6
  Id.
7
  Id.
8
  O’Neal’s Op. Br., at 1, D.I. 9.
9
  Decision on Petition for Review Termination, at 13-15 (Nov. 18, 2021).
                                        3
the Board granted Ruan’s Petition for Termination.10 The Board then evaluated

O’Neal’s likely wages upon his return to work based on jobs identified by Dr. Riley

in her Labor Market Survey from July 1, 2021 forward.11 The Board identified “a

total of seven sedentary positions with the following employers: AAA Club

Alliance, Sobieski Services, CAPP USA, Inc., LinCare, Inc., Mid Atlantic

Packaging, TC – The Cellular Connection, Winner Ford Hyundai, and TTEC.”12

The Board determined that these jobs provided average weekly wages from $865.77

to $1,166.02.13 The Board bore in mind that due to his absence from the labor force

for a number of years, O’Neal was likely to start at the lower end of the pay scale.14

The Board noted that all of these jobs were sedentary and if O’Neal expanded his

job search to the higher end of his physical capabilities, - light duty - he might earn

more.15 Accordingly, the Board found that the average of the two ranges - $1,015.89

- was the best indicator of O’Neal’s earning potential should he re-enter the labor

force, resulting in a partial disability payment of $53.82.16



10
   Id., at 15.
11
   Id.
12
   Id. Although the Board’s decision referenced seven positions, it listed eight
employers. One – AAA Club Alliance – was a part time position. The other seven
were full time. The Board only considered full time positions.
13
     Id.
14
   Id.
15
   Id.
16
   Id., at 15-16. The figure of $1,015.89 is $80.73 less than his wages of
$1,096.62. Two-thirds of $ $80.73 is $50.82.
                                           4
                       III.    THE PARTIES’ CONTENTIONS

      O’Neal disputes the Board’s determination that his earning capacity is

$1,1015.89 per week, contending there was no vocational evidence to support that

wage.17 More particularly, he contends that of the seven jobs that Dr. Riley

identified in her Labor Market Survey, only four remained available as of the date

of the hearing.18 The average weekly compensation for those jobs ranged from a

low of $738.63 to a high of $979.04, and it is from that range that the Board should

have made its calculation.19

      In response, Ruan argues that the Board’s determination that O’Neal’s earning

potential was $1,015.89 is supported by substantial evidence. Citing Guyer v. Atl.

Realty Mgmt.20 Ruan contends that the Board properly considered all seven jobs in

the Labor Market Survey, since they all were available contemporaneously with the

time O’Neal was capable of working.21

      In reply, O’Neal assumes that it was not error for the Board to consider all

seven jobs and not limit itself to the four that were available at the time of the




17
   O’Neal’s Op. Br., at 5, D.I. 9.
18
   Id., at 7.
19
   Id.
20
   2013 WL 178730, at *5 (Del. Super. Ct. Apr. 24, 2013).
21
   Ruan’s Ans. Br., at 11, D.I. 10.
                                       5
hearing.22 Nonetheless, he argues that, even adopting the Board’s methodology, the

Board miscalculated.23 Using only the highest wage for each of the jobs Dr. Riley

identified, the total of the earnings for those positions is $6,996.15, yielding a high

end average of $999.45, not $1,166.02 as the Board concluded.24 Further, the

Board’s determination departs from Dr. Riley’s conclusion that the average weekly

compensation for full-time work would be between $687.79 and $880.93.25

                         IV.   STANDARD OF REVIEW

      The Board’s decision must be affirmed so long as it is supported by substantial

evidence and is free from legal error.26 Substantial evidence is that which a

reasonable mind might accept as adequate to support a conclusion.27 While a

preponderance of evidence is not necessary, substantial evidence means “more than

a mere scintilla.”28 Questions of law are reviewed de novo,29 but because the Court

does not weigh evidence, determine questions of credibility, or make its own factual




22
   O’Neal’s Reply Br. at 3, D.I. 13.
23
   Id., at 5.
24
   Id.
25
   Id.
26
   Conagra/Pilgrim’s Pride, Inc. v. Green, 2008 WL 2429113, at *2 (Del. June 17,
2008).
27
   Kelley v. Perdue Farms, 123 A.3d 150, 153 (Del. Super. 2015) (citing Person-
Gaines v. Pepco Holdings, Inc., 981 A.2d 1159, 1161 (Del. 2009)).
28
   Breeding v. Contractors-One-Inc., 549 A.2d 1102, 1104 (Del. 1988).
29
   Kelley, 123 A.3d at 152–53 (citing Vincent v. E. Shore Markets, 970 A.2d 160,
163 (Del. 2009)).
                                        6
findings,30 it must uphold the decision of the Board unless the Court finds that the

Board’s decision “exceeds the bounds of reason given the circumstances.”31

                               V.     DISCUSSION

      In its Decision, the Board properly took into consideration the seven full-time

positions identified by Dr. Riley that were contemporaneously available from July

1, 2021 until the date of the hearing.32 The Court finds that the Board also properly

exercised its discretion in considering O’Neal’s absence from the work force in

recognizing that he might have to start on the low end of the pay scale. The Court

also finds that the Board properly found that O’Neal could increase his earning

capacity by expanding his search to the higher end of his physical capabilities.

       While the latter two discretionary determinations above are subjective and

necessarily import a degree of imprecision into the final calculation, it is where the

Board attempts to be precise that it goes astray. In making its calculation based on

the seven full-time positions identified by Dr. Riley as contemporaneously available

after July 1st, the Board states that those positions “provide average weekly wages

ranging from $865.77 on the low end to $1166.02 on the high end.”33 Unfortunately,


30
   Bullock v. K-Mart Corp., 1995 WL 339025, at *2 (Del. Super. May 5, 1995) (citing
Johnson v. Chrysler Corp., 213 A.2d 64, 66–67 (Del. 1965)).
31
   Bromwell v. Chrysler LLC, 2010 WL 4513086, at *3 (Del. Super. Oct. 28, 2010)
(quoting Bolden v. Kraft Foods, 2005 WL 3526324, at *3 (Del. Dec. 21, 2005)).
32
   Decision on Petition for Review Determination, at 15 (Nov. 18, 2021); See
Guyer, at *5.
33
   Id., at 15.
                                        7
the Board does not show its work. By the Court’s calculation the total of the high

end wages for the seven jobs is $6,996.15.34 Dividing that total by seven yields an

average high end wage of $999.45, and not the Board’s high end average of

$1,166.02.35 Similarly, the total for the low end wages is $5,194.61.36 Dividing that

by seven results in a low end average of $742.09, and not Board’s figure of $865.77.

Thus, by the Court’s calculations, the average weekly wage range from July 1 st until

November 8th would be $742.09 to $999.45, instead of the Board’s range of $865.77

to $1,166.02.37 Averaging the high and low totals as the Board did produces a

weekly earnings potential of $870.77, not $1,015 as the Board calculated. Thus,

O’Neal’s weekly earnings loss is $1,096.62 minus $870.77, or $225.85, instead of

$80.73. Applying the two-thirds partial disability calculation as the Board did yields

a partial disability payment of $150.57, instead of the Board’s partial disability

payment of $53.82.




34
   $720.00 (Sobieski Services) + $1,800.00 (CAP USA, Inc.) + $600.00 (LinCare,
Inc.) + $600.00 (Mid Atlantic Packaging) + $1,250.00 (TCC – The Cellular
Connection) + $1,346.15 (Winner Ford Hyundai) + $680.00 ((TTEC) = $6,996.15
35
   The Court reaches the same high end average as O’Neal does.
36
   $720.00 (Sobieski Services) + $1,000.00 (CAP USA, Inc.) + $600.00 (LinCare,
Inc.) + $560.00 (Mid Atlantic Packaging) + $865.38 (TCC – The Cellular
Connection) + $769.23 (Winner Ford Hyundai) + $680 (TTEC) = $5,194.61.
37
   The Court does not accept Dr. Riley range of $687.79 to $880.93, with an average
of $784.36 because those numbers were not limited to the seven positions available
after July 1, 2021.
                                          8
      Because the Court cannot divine substantial evidence upon which the Board

based its calculation of O’Neal’s partial disability benefits, the Board’s conclusion

that he is entitled to partial disability benefits at the rate of $53.82 is REVERSED.

The matter is REMANDED to the Board for it to either to support its calculations

or enter an Order consistent with the Court’s calculations.

                              VI.    CONCLUSION

      For the foregoing reasons, the Board’s decision is REVERSED and

REMANDED for further proceedings consistent with this Order.



IT IS SO ORDERED.



                                                    /s/ Ferris W. Wharton
                                                     Ferris W. Wharton, J.




                                          9